A further petition for further rehearing having been filed herein subsequent to this Court's opinion of February 25, 1935, it is thereupon considered, ordered and adjudged that the said extraordinary petition for further rehearing be denied.
The simple meaning of the last stated judgment of this Court on reversing this cause for a new trial under the particular circumstances, is that this Court, in view of the differences of opinion of the Justices now entertained on the basis of what appears in the present record after the *Page 70 
judgment was once heretofore affirmed on said record, warrant and require an award of a new trial in the cause in the interest of justice and in order that upon any subsequent review of this litigation by this Court, this Court may then have the benefit of any further light that either of the parties may be able to throw on the present controversy, in the event the case should again come before this Court after another trial resulting in judgment for either party.
Further rehearing denied and mandate directed to issue forthwith.
WHITFIELD, C. J., and ELLIS, TERRELL, BUFORD, and DAVIS, J. J., concur.